Mr. Justice Handy
delivered the opinion of the court.
The only question presented by this record is, whether the defendant is liable to an action for consequential damage resulting to the property of the plaintiffs in error from a ditch, or culvert, made on the side of a public street in Yazoo City by the. defendants.
*359The charter of the town gave the corporate authorities “ power to cause to be opened, graded, and repaired, or otherwise improved, any street, lane, alley, sewers, gutters,” &c.
The power to do the work is thus amply conferred. It was not alleged that it was wantonly and unnecessarily exercised by the corporate authorities in making the improvement; but it was simply proposed to prove that great damage had been sustained by the plaintiffs to their property in consequence of the work. This gave no right of action; for although an injury was occasioned to the plaintiffs by the work, it was done for the public good and under competent authority; and the principle applicable to such cases is, that the general good must prevail over partial individual inconvenience. Lauring v. Smith, 8 Cowen, 149; Wilson v. Mayor of New York, 1 Denio.
The evidence was, therefore, properly rejected, and the judgment is affirmed.